Title: Philip Turpin to Thomas Jefferson, 13 July 1811
From: Turpin, Philip
To: Jefferson, Thomas


      
        Dear sir
         
                     Salisbury, 
                     July 13th 1811.
      
      
		  
		  
		  
		  
		  Mr William Harris has inform’d me of his intention of making a tender of his services to his country in the naval line, and has requested a letter of recommendation to you: this request I have cheerfully
			 complied with, as I have known Mr Harris from his infancy, and think him a young gentleman of merit and respectability, and doubt not his inclination or ability to deserve well of his country, should his services be accepted.
      To you, dear sir, no apology I presume is necessary for the liberty I have taken; persuaded as I am of the pleasure you receive from furthering the views, and promoting the interests of young men of worth and respectability.
      I am happy to hear by Mr Harris that you continue to enjoy a good share of health, which I sincerely wish the continuance of, not only on your own account, but also on that of your country: for I cannot but hope that if
			 that blessing be continued, your activity of mind, and philanthropy will induce you to add to the number of your literary productions.
      I have in a great measure declin’d the practice of physic; but I have not the happiness, like you, to retire with the applause of millions; nor have I your consolation, of having either written what deserves to be read, or of having perform’d what will deserve to be recorded.
      With my sincerest wishes for your health & happiness
      
        I am, dear sir, your sincere friend and hble servt
        
                  Philip Turpin
      
    